Exhibit 10.4

Execution Version

May 8, 2013

Paul Sohmer, MD

2125 Quaker Ridge Road

Croton On Hudson, NY 10520

 

  Re: Employment Agreement

Dear Paul:

On behalf of BG Medicine, Inc. (the “Company”), and the entire Board of
Directors of the Company (the “Board”), I am delighted to offer you employment
with the Company. This offer letter agreement (the “Agreement”) describes the
terms and conditions of such employment.

1. Position.

a. Position and Responsibilities. Your position shall be President and Chief
Executive Officer (“CEO”), reporting to the Board. We anticipate that your
employment shall start effective May 8, 2013 (the “Start Date”). During your
employment with the Company you shall be expected to perform such other and/or
different services for the Company, including broader corporate
responsibilities, as may be assigned to you from time to time by the Board, and
which are commensurate with the position for which you are being hired. You
agree to discharge such duties faithfully and diligently and shall dedicate your
full business time to the business and affairs of the Company. While your duties
are subject to modification from time to time by the Board, your position cannot
be changed without your written consent.

b. Board Membership. Subject to Board approval and any other applicable
procedural requirement, you shall be elected to serve as a member of the Board,
effective as of the Start Date. Your services as a Board member shall be without
further compensation. Upon a termination of your employment with the Company for
any reason, whether voluntary or involuntary, you shall resign as a member of
the Board.

c. Limitation on Outside Activities. While you are employed hereunder, you shall
not undertake any other employment, consultancy, directorship or other work
engagement with any person or entity without the prior written consent of the
Board, provided that nothing contained in this paragraph shall prevent or limit
your right to manage your personal investments on your own personal time,
including, without limitation the right to make passive investments in the
securities of: (i) any entity which you do not control, directly or indirectly,
and which does not compete with the Company, or (ii) any publicly held entity so
long as your aggregate direct and indirect interest does not exceed two percent
(2%) of the issued and outstanding securities of any class of securities of such
publicly held entity. Additionally, so long as such activities do not interfere
with your performance of your duties hereunder

 

1



--------------------------------------------------------------------------------

(including the devotion of business time and energies to the business and
affairs of the Company, as described above), you also may participate in civic
and charitable activities, but shall not serve in any official capacity,
including as a member of a board, without the prior written approval of the
Board.

d. At-Will Employment. This Agreement and the accompanying documents and
agreements summarize and set forth important terms about your employment with
the Company. No provision of this Agreement shall be construed to create an
express or implied promise of employment for any specific period of time. As is
generally true for Company employees, you shall be employed on an at-will basis,
which means that neither you nor the Company is guaranteeing this employment
relationship for any specific period of time. Either of the parties hereto may
choose to end the employment relationship at any time, for any reason, with or
without notice, subject to the provisions hereof. Other than the terms of this
Agreement, the Company reserves the right to alter, supplement or rescind its
employment procedures, benefits or policies (other than the employment at-will
policy) at any time in its sole and absolute discretion and without notice.

2. Compensation.

a. Salary. Your initial base pay shall be at a rate of $16,666.66 on a
semi-monthly basis ($400,000 on an annualized basis), minus customary deductions
for federal and state taxes and the like, payable in periodic installments in
accordance with the Company’s normal payroll practices. Your salary shall be
subject to annual performance review, and any upward adjustment shall be in the
Company’s sole discretion. The Company shall not have the right to reduce your
annual base salary without your written consent. Setting forth the annual total
of your salary in no way changes or impacts your status as an at-will employee.

b. Annual Performance Bonus. You shall be eligible to receive an annual bonus of
up to fifty percent (50%) of your annual base salary (the “Annual Bonus”),
payable upon the achievement by the Company of its annual corporate goals, as
determined by the Board. You shall be eligible for a pro-rata Annual Bonus for
2013. The Board agrees to review the Company’s previously approved corporate
goals for 2013 with you, obtain your input on the same, and confirm such goals
with you by June 30, 2013. Following fiscal 2013, the Board agrees to obtain
your input with respect to the determination of the Company’s annual corporate
goals by the end of the first quarter of each fiscal year. The Annual Bonus, if
any, shall be paid to you no later than March 15th of the calendar year
immediately following the calendar year in which it was earned. You must be
employed by the Company at the time that any such Annual Bonus is paid in order
to be eligible for and have earned any such Annual Bonus. The Company shall
deduct from the Annual Bonus any customary deductions for federal and state
taxes and the like.

 

2



--------------------------------------------------------------------------------

c. Stock Options. Subject to Board approval, which shall take place as soon as
practicable after the Start Date, and to the terms of and contingent upon your
execution of certain stock option agreements and/or restricted stock unit
agreements (each a “Stock Agreement”):

(i) In connection with the commencement of your employment hereunder, the
Company shall grant you a total of 700,000 options to purchase shares of common
stock of the Company (the “Aggregate Option Number”) as follows:

(a) Subject to your commencement of employment hereunder and following the close
of trading on the second trading day after the release of the Company’s 2013
first quarter earnings, the Company shall grant you an incentive stock option to
purchase the portion of the Aggregate Option Number that is equal to the maximum
number of shares of common stock of the Company that could vest under the rules
of the Internal Revenue Code relating to incentive stock options during the
four-year vesting period (the “ISO Option Number,” which actual number shall be
determined based on the closing price of the Company’s common stock on the grant
date), at an exercise price equal to the Fair Market Value (as defined in the
Company’s 2010 Employee, Director and Consultant Stock Plan, the “Stock Plan”)
of the Company’s common stock on the date of grant. The option shall vest 25% on
the first anniversary of the Start Date and thereafter the remaining 75% shall
vest in equal installments on a quarterly basis on the last day of each quarter
over a period of three years following such first anniversary, provided that you
remain employed by the Company on the vesting date. The aforesaid shall be
subject to the specific terms and conditions of the applicable plan document,
which in the case of inconsistency, shall govern.

(b) Subject to your commencement of employment hereunder and following the close
of trading on the second trading day after the release of the Company’s 2013
first quarter earnings, the Company shall also grant you a non-qualified stock
option to purchase the portion of the Aggregate Option Number that is equal to
the Aggregate Option Number minus the ISO Option Number, at an exercise price
equal to the closing price of the Company’s common stock on the date of grant.
The option shall vest 25% on the first anniversary of the Start Date and
thereafter the remaining 75% shall vest in equal installments on a quarterly
basis on the last day of each quarter over a period of three years following
such first anniversary, provided that you remain employed by the Company on the
vesting date. The option described in this Section 2(c)(i)(b) is intended as an
inducement grant pursuant to the parameters set forth in Nasdaq Rule 5635(c)(4),
which, in this case, provides an exception to the stockholder approval
requirements for the grant of non-qualified stock options outside the Stock
Plan. The aforesaid shall be subject to the specific terms and conditions of the
applicable Stock Agreement.

(ii) In addition, when the Company first achieves $10,000,000 in net sales
(calculated consistent with the Company’s past practices and as certified by the
Company’s Chief Financial Officer after review and confirmation by the Company’s
Audit Committee) during a twelve-month period (calculated at the end of the
twelfth calendar month, based on the trailing twelve months of sales) and you
are providing services hereunder at such time, the Company shall grant you
350,000 restricted stock units of the Company as soon as practicable, but not
later than 60 days following the conclusion of the above-referenced twelve-month
period. The restricted stock units shall vest 25% on the first anniversary of
the twelfth calendar month end that marked the achievement of the
above-referenced performance milestone, and thereafter the remaining 75% shall
vest in equal installments on a quarterly basis on the last day of each quarter
over a period of three years following such first anniversary, provided that

 

3



--------------------------------------------------------------------------------

you remain employed by the Company on the vesting date. The aforesaid shall be
subject to the specific terms and conditions of the applicable plan document,
which in the case of inconsistency, shall govern.

(iii) In addition, when the Company first achieves $30,000,000 in net sales
(calculated consistent with the Company’s past practices and as certified by the
Company’s Chief Financial Officer after review and confirmation by the Company’s
Audit Committee) during a twelve-month period (calculated at the end of the
twelfth calendar month, based on the trailing twelve months of sales) and you
are providing services hereunder at such time, the Company shall grant you an
additional 350,000 restricted stock units of the Company as soon as practicable,
but not later than 60 days following the conclusion of the above-referenced
twelve-month period. The restricted stock units shall vest 25% on the first
anniversary of the twelfth calendar month end that marked the achievement of the
above-referenced performance milestone, and thereafter the remaining 75% shall
vest in equal installments on a quarterly basis on the last day of each quarter
over a period of three years following such first anniversary, provided that you
remain employed by the Company on the vesting date. The aforesaid shall be
subject to the specific terms and conditions of the applicable plan document,
which in the case of inconsistency, shall govern.

(iv) Notwithstanding any provisions to the contrary in this Agreement or any
other agreement or plan, if the Company consummates a Change of Control (as
defined in Section 3.d. below), your then-outstanding but unvested restricted
stock units and stock options shall become fully vested and immediately
exercisable as to all remaining then-unvested shares issuable thereunder,
immediately prior to, and subject to the consummation of, the Change of Control.

d. Benefits. You shall be eligible to participate in the Company’s benefit plans
to the same extent as, and subject to the same terms, conditions and limitations
applicable to, other Company employees of similar rank and tenure. Summaries of
each of the Company’s benefit plans are available to you. Any descriptions of
benefits and other compensation arrangements set forth herein are meant to be
summary in form and may be subject to change. If any benefit is subject to a
benefit plan, the terms of that plan shall control. Each calendar year you shall
be eligible to receive four (4) weeks’ vacation and up to twelve (12) holidays,
as set forth by the Company and subject to the Company’s vacation and holiday
policies as in effect from time to time. Such time off should be scheduled to
minimize disruption to the Company’s operations. These benefits, of course, may
be modified, changed or eliminated from time to time at the sole discretion of
the Company, and the provision of such benefits to you in no way changes or
impacts your status as an at-will employee.

e. Relocation Expenses. You acknowledge and agree that you shall perform the
services hereunder at the Company’s principal place of business in Waltham,
Massachusetts beginning on the Start Date. Between the Start Date and July 31,
2014, you shall be entitled to reimbursement of reasonable and ordinary course
travel expenses from your home in Croton on Hudson, New York to the Waltham,
Massachusetts vicinity, agreed to in advance, by you and the Company. Such
expenses shall include the cost of the rental of an apartment or use of a hotel
room in the Waltham, Massachusetts vicinity; the cost of travel to and from your
home to

 

4



--------------------------------------------------------------------------------

the Waltham, Massachusetts vicinity; expenses related to the search for a
permanent residence in the Waltham, Massachusetts vicinity; and the cost of
moving your family and tangible possessions to the Waltham, Massachusetts
vicinity.

f. Reimbursements. The Company shall reimburse you for all ordinary, reasonable
and documented out-of-pocket business expenses incurred by you in furtherance of
the Company’s business and the performance of your job duties in accordance with
the Company’s policies with respect thereto as in effect from time to time. You
must submit any request for reimbursement no later than forty five (45) days
following the date that such business expense is incurred. As further described
in Section 8.d. below, all reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended, and any successor
statute, regulation and guidance thereto (collectively, the “Code”).

3. Severance Pay and Benefits upon Termination of Employment.

a. Termination Other Than for Cause, Death or Disability. Should the Company
involuntarily terminate your employment for reasons other than for “Cause” or
“Disability” (as these terms are defined in the Stock Plan, subject to the
modification described in Section 3.e. below) or death, and conditioned upon
both your execution and non-revocation of a separation agreement (which shall
contain, among other things, a full and general release of claims to the Company
and its affiliates and their respective directors, officers, agents and
employees, in a form satisfactory to the Company) and upon your compliance with
your obligations set forth in your Non-Competition, Confidentiality and
Intellectual Property Agreement (the “Confidentiality Agreement,” as described
in Section 6 below), then the Company shall provide you with: (i) payments equal
to twelve (12) months of your then current base salary, payable in periodic
installments over twelve (12) months, in accordance with the Company’s normal
payroll practices; (ii) (x) if the Company is subject to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) or similar state law, (y) the
premium subsidy described below is not illegal or discriminatory under the Code,
the Patient Protection and Affordable Care Act or the Health Care and Education
Reconciliation Act, and (z) if you properly elect to receive benefits under
COBRA, twelve (12) months of your COBRA premiums at the Company’s normal rate of
contribution for employees for your coverage at the level in effect immediately
prior to your termination; and (iii) payment of any unpaid Annual Bonus if your
termination without “Cause” takes place on or after December 31st of any
calendar year in which you worked, but before the Annual Bonus for that year is
paid. If you are entitled to the payments and benefits described in this
Section 3.a. then you shall not be entitled to the payments and benefits
described in Section 3.b. below.

b. Termination upon a Change of Control. Should the Company involuntarily
terminate your employment within twelve (12) months following the consummation
of a Change of Control for reasons other than for “Cause” or “Disability” (as
these terms are defined in the Stock Plan, subject to the modification described
in Section 3.e. below) or death, and conditioned upon your execution of a
separation agreement (which shall contain, among other things, a full and
general release of claims to the Company and its affiliates and their respective
directors, officers, agents and employees, in a form satisfactory to the
Company) and upon your

 

5



--------------------------------------------------------------------------------

compliance with your obligations set forth in the Confidentiality Agreement,
then the Company shall provide you with: (i) payments equal to twelve
(12) months of your then current base salary, payable in periodic installments
over twelve (12) months, in accordance with the Company’s normal payroll
practices; and (ii) (x) if the Company is subject to COBRA or similar state law,
(y) the premium subsidy described below is not illegal or discriminatory under
the Code, the Patient Protection and Affordable Care Act or the Health Care and
Education Reconciliation Act, and (z) if you properly elect to receive benefits
under COBRA twelve (12) months of your COBRA premiums at the Company’s normal
rate of contribution for employees for your coverage at the level in effect
immediately prior to your termination; and (iii) payment of your Annual Bonus if
your termination without “Cause” takes place on or after December 31st of any
calendar year but before the Annual Bonus for that year is paid. If you are
entitled to the payments and benefits described in this Section 3.b., then you
shall not be entitled to the payments and benefits described in Section 3.a.
above. For purposes of clarification, if you are terminated without “Cause”
following the conclusion of the 12-month period referenced in this Section 3.b.,
you shall be entitled to payments and benefits described in Section 3.a. above
(rather than those described in this Section 3.b), provided that you otherwise
meet the eligibility requirements stated therein.

c. Any severance payments paid under this Section 3 shall commence on the
sixtieth (60th) day following your separation from service, provided that:
(i) you sign and do not revoke the above-referenced separation agreement (which
shall be provided to you within five (5) days following a qualifying separation
from employment), and (ii) you continue to comply with the Confidentiality
Agreement.

d. For purposes of this Agreement, “Change of Control” means:

(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board does not approve; or

(ii) Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) more than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring stockholder
approval.

 

6



--------------------------------------------------------------------------------

“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it shall not cause adverse tax
consequences under Section 409A of the Code.

e. For purposes of interpreting any of the provisions of this Agreement, “Cause”
shall be as defined in the Stock Plan, except as modified as follows: (i) in the
event the Company believes it has “Cause” to terminate your employment, it shall
provide you with detailed written notice of the basis for such belief and afford
you the opportunity to discuss the matter with, and to present any mitigating
factors or defenses to, the Board within ten (10) business days following your
receipt of such written notice; (ii) the word “material” shall be inserted
before the word “provision” in sub–section (d) of the definition of “Cause”; and
(iii) the last sentence of “Cause” as defined in the Stock Plan shall not apply
to the determination of “Cause”. The parties expressly acknowledge and agree
that the modifications described herein apply only for the purposes of
determining entitlement to the severance payments and benefits described in this
Section 3, and that such modifications shall not modify or in any way impact any
term of the Stock Plan.

f. Should you voluntarily terminate your employment for any reason, you shall
not be entitled to any severance payments or benefits described in Sections 3.a.
or 3.b. Nothing in this Section 3 shall alter your status as an at-will
employee.

4. Certifications by You. By signing this Agreement, you are certifying to the
Company that: (a) your employment with the Company does not, and shall not, to
the best of your knowledge and understanding, require you to breach any
agreement entered into by you prior to employment with the Company (e.g., you
have not entered into any agreements with previous employers, including, without
limitation, confidentiality, non-competition and non-solicitation agreements,
that are in conflict with your obligations to the Company); (b) to the extent
you are subject to any such restrictive agreements that may affect your
employment with the Company (e.g., confidentiality, non-competition and
non-solicitation agreements that are in conflict with your obligations to the
Company), you have provided the Company with a copy of any such agreements;
(c) your employment with the Company does not violate any order, judgment or
injunction applicable to you, and you have provided the Company with a copy of
any such order, judgment, injunction or agreement which may be applicable to
you; and (d) all facts you have presented or shall present to the Company are
accurate and true, including, but not limited to, all oral and written
statements you have made to the Company pertaining to your education, training,
qualifications, licensing and prior work experience on any job application,
resume or c.v., or in any interview or discussion with the Company. Please
understand that the Company does not want you to disclose any confidential
information belonging to a previous employer or to incorporate the proprietary
information of any previous employer into the Company’s proprietary information,
and expects that you shall abide by restrictive covenants to prior employers.

5. Required I-9 Documentation. For purposes of completing the INS I-9 form, you
must provide the Company with sufficient documentation to demonstrate your
eligibility to work in the United States on or before your first day of
employment. If you have any questions about what documentation you must provide,
please contact me. Your employment with the Company is conditioned on your
eligibility to work in the United States.

 

7



--------------------------------------------------------------------------------

6. Non-Competition, Confidentiality and Intellectual Property and Other
Obligations by You. The Company considers the protection of its confidential
information, proprietary materials and goodwill to be extremely important.
Moreover, as part of your employment with the Company, you have been, and shall
be, exposed to, and provided with, valuable confidential and/or trade secret
information concerning the Company and its present and prospective clients. As a
result, in order to protect the Company’s legitimate business interests, you
agree, as a condition of your employment, to enter into the enclosed
Confidentiality Agreement. You must sign and return the Confidentiality
Agreement before beginning your employment with the Company. Prior to accepting
employment with any subsequent employer, you shall inform any such employer of
any restrictions set forth herein which apply in any way to your activities for
or employment by such employer.

7. Certain Events. In the event you receive payment pursuant to this Agreement
and the Company (or its successor) is later required to restate its financial
statements due in whole or in part to the fraud or misconduct attributed to you,
then you shall promptly repay to the Company (or its successor) any such amounts
you received that were based in whole or part on the financial statements that
were required to be restated and you shall not be entitled to any further
payments that are based in whole or part on the financial statements that were
required to be restated. In addition, your bonuses and other incentive–based
compensation and profits on stock sales shall be subject to potential
disgorgement pursuant to Section 304 of the Sarbanes–Oxley Act of 2002.

8. Compliance with Section 409A and 280G of the Code.

a. Notwithstanding any other provision of this Agreement to the contrary, if any
amount (including imputed income) to be paid to you pursuant to this Agreement
as a result of your termination of employment is “deferred compensation” subject
to Section 409A of the Code, and if you are a “Specified Employee” (as defined
under Section 409A of the Code) as of the date of your termination of employment
hereunder, then, to the extent necessary to avoid the imposition of excise taxes
or other penalties under Section 409A of the Code, the payment of benefits, if
any, scheduled to be paid by the Company to you hereunder during the first six
(6)-month period following the date of a termination of employment hereunder
shall not be paid until the date which is the first business day after six
(6) months have elapsed since your termination of employment for any reason
other than death. Any deferred compensation payments delayed in accordance with
the terms of this Section 8.a. shall be paid in a lump sum on the first business
day after six (6) months have elapsed since your termination of employment. Any
other payments shall be made according to the original schedule provided for
herein.

b. If any of the benefits set forth in this Agreement are “deferred
compensation” under Section 409A of the Code, then any termination of employment
triggering payment of such benefits must constitute a “separation from service”
under Section 409A of the Code before distribution of such benefits can
commence. To the extent that the termination of your employment does not
constitute a “separation from service” under Section 409A of the Code (as the
result of further services that are reasonably anticipated to be provided by you
to the Company at the time your employment terminates), any benefits payable
under this Agreement that constitute “deferred compensation” under Section 409A
of the Code shall be delayed until after the date of a subsequent event
constituting a “separation from service”

 

8



--------------------------------------------------------------------------------

under Section 409A of the Code. For purposes of clarification, this Section 8.b.
shall not cause any forfeiture of benefits on your part, but shall only act as a
delay until such time as a “separation from service” occurs.

c. It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code. Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

d. Any reimbursements or direct payment of your expenses subject to Section 409A
of the Code shall be for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement), and shall be made no later
than the end of the calendar year following the calendar year in which such
expense is incurred by you. Any reimbursement or right to direct payment of your
expense in one calendar year shall not affect the amount that may be reimbursed
or paid for in any other calendar year, and any reimbursement or payment of your
expense (or right thereto) may not be exchanged or liquidated for another
benefit or payment.

e. Notwithstanding any other provision of this Agreement to the contrary, the
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A(a)(1) of the
Code. Any provision inconsistent with Section 409A of the Code shall be read out
of the Agreement. For purposes of clarification, this Section 8.e. shall be a
rule of construction and interpretation and nothing in this Section 8.e. shall
cause a forfeiture of benefits on the part of you.

f. If any payment or benefit you would receive under this Agreement, when
combined with any other payment or benefit you receive pursuant to a Change of
Control (for purposes of this section, a “Payment”) would: (i) constitute a
“parachute payment” within the meaning of Section 280G (“Section 280G”) of the
Code; and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either:
(A) the full amount of such Payment; or (B) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax.

g. The parties intend this Agreement to be in compliance with Section 409A and
Section 280G of the Code. Notwithstanding any other provision of this Agreement,
you acknowledge and agree that the Company does not guarantee any specific tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement or otherwise with respect to your employment or termination
thereof, including but not limited to consequences related to Section 409A or
Section 280G of the Code, and that you shall be solely responsible for same.

 

9



--------------------------------------------------------------------------------

9. General.

a. Integration. This Agreement, together with the Confidentiality Agreement, the
Stock Plan and the Option Agreement and any other agreements specifically
referred to herein, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.

b. Modification; Amendment; Waiver. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto. The terms and provisions of this Agreement may be waived, or consent for
the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions. No such waiver or
consent shall be deemed to be or shall constitute a waiver or consent with
respect to any other terms or provisions of this Agreement, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

c. Confidentiality. Because our employment discussions and the terms of your
employment are confidential, it is understood that you shall not disclose the
fact or terms of such discussions or the terms of your employment with the
Company to anyone other than your immediate family and your legal or financial
advisor at any time, absent prior written consent from the Company.

d. Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business. You may not assign your rights and obligations hereunder without the
prior written consent of the Company and any such attempted assignment by you
without the prior written consent of the Company shall be void. This Agreement
shall inure to the benefit of, and be binding on, the parties’ respective heirs,
successors and assigns.

e. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof. By accepting this
Agreement and offer of employment, you agree that any action, demand, claim or
counterclaim in connection with any aspect of your employment with the Company,
or any separation of employment (whether voluntary or involuntary) from the
Company, shall be brought in the courts of the Commonwealth of Massachusetts or
of the United States of America for the District of Massachusetts, and shall be
resolved by a judge alone, and you waive and forever renounce your right to a
trial before a civil jury. In the event of any litigation, the Court shall have
the discretion to award the prevailing party reasonable costs and attorney’s
fees.

f. Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to you shall be sent to your last

 

10



--------------------------------------------------------------------------------

known address in the Company’s records or such other address as you may specify
in writing. Notices to the Company shall be sent to Attention: Chair, Board of
Directors, BG Medicine, Inc., 610N Lincoln Street, Waltham, MA 02451, or to such
other Company representative as the Company may specify in writing, with a copy
to Linda Rockett, Esq., Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., One
Financial Center, Boston, MA 02111.

g. Counterparts. This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

The offer of employment contained in this Agreement shall remain open, unless
sooner revoked by the Company, through May 8, 2013.

[Signature Page to Follow]

 

11



--------------------------------------------------------------------------------

Please acknowledge acceptance of this Agreement by signing, dating, and
indicating your start date below. Keep one copy for your files and return one
executed copy to me. We forward to having you join the BG Medicine team.

 

Very truly yours, BG Medicine, Inc. By:  

/s/ Stéphane Bancel

Stéphane Bancel Executive Chairman, Board of Directors, BG Medicine, Inc.

 

Accepted and Agreed to:

/s/ Paul Sohmer

Paul Sohmer, MD

May 8, 2013

Start Date

 

12